Citation Nr: 9916382	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-13 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the residuals of 
cellulitis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
May 1965.  This appeal arises from a June 1995 rating 
decision of the New York, New York, regional office (RO) 
which denied service connection for the residuals of 
cellulitis.

On September 21, 1998, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).

During the course of this appeal, the Board notes that the 
veteran has raised claims for service connection for a scar 
of the forehead, glaucoma, and a nervous condition to include 
post-traumatic stress disorder (PTSD).  The RO has yet to 
develop these issues.  Nevertheless, the issues of the 
veteran's entitlement to service connection for a scar of the 
forehead, service connection for glaucoma, and service 
connection for a nervous condition to include PTSD are not 
inextricably intertwined with the current appeal, and are 
referred to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran has been variously diagnosed as having 
Reiter's syndrome, arthritis, headaches, depression, and 
chronic pain.

2.  There is no competent medical evidence linking the 
veteran's Reiter's syndrome, arthritis, headaches, 
depression, and/or chronic pain to cellulitis or the 
residuals thereof.

3.  The veteran's claim for service connection for the 
residuals of cellulitis is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of cellulitis is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that his 
spine, upper and lower extremities, neurological system, and 
psychiatric condition were normal.  In February 1964, the 
veteran was examined after being bitten by a human on the 
side of his head.  He complained of chills and a fever since 
the incident.  There was a tender three (3) centimeter node 
under his right ear.  The veteran also had tender nodes in 
the supra clavicular area on the right.  He had a temperature 
of 102.8 degrees.  The impression was infected bite.  The 
veteran was referred to the Fort Dix surgery clinic.  There 
are no other findings pertaining to the bite or infection.  
There are also no references to cellulitis.  

In December 1964, the veteran was seen for complaints of 
severe headaches since September.  Similarly, on a Report of 
Medical History dated in March 1965, the veteran indicated 
that he had been experiencing frequent or severe headaches, 
dizziness or fainting spells, and depression.  The examiner 
indicated that the veteran had headaches secondary to tension 
with associated vertigo and mild depression.  However, on 
examination, his spine, upper and lower extremities, 
neurological system, and psychiatric condition were reported 
to be normal.

A treatment report dated in March 1965 indicated that the 
veteran was started on a 10 day course of tetracycline for 
pyuria, but that he continued to complain of back pain and 
dysuria.  The impression was probable recurrent genitourinary 
infection.  Subsequent treatment records indicate that the 
infection cleared.  In a Form 425 (Medical Statement Upon 
Separation) dated in May 1965, the veteran reported that 
there had been no change in his medical condition since his 
March 1965 medical examination.

In May 1984, the veteran filed a claim for non-service-
connected pension benefits.  He gave a history of having 
incurred a spinal injury and brain damage.  

In July 1984, the veteran was afforded a VA neuropsychiatric 
examination.  He said he got out of service on a hardship 
discharge.  He stated that he did not adjust to the stresses 
of the military, and that he saw a psychiatrist on one (1) 
occasion.  He reported being in a motorcycle accident in 1966 
that resulted in a compound fracture of the left femur.  
Based on the residuals of this injury and a subsequent back 
injury, the veteran stated he was granted Social Security 
disability benefits.  He complained of chronic pain and 
depression.  He made no reference to cellulitis or the 
residuals thereof.  The neurological examination was 
negative.  The veteran was diagnosed as having an anxiety 
disorder with depressive and phobic symptoms complicated by 
severe problems.

The veteran was also afforded a VA general medical 
examination in July 1984.  He discussed his post-service 
medical history.  With the exception of the residuals of a 
compound fracture of the left femur, there were no findings 
pertaining to his musculo-skeletal system.  

In June 1994, the veteran filed a claim for service 
connection for the residuals of cellulitis.  He stated that 
was bitten by another soldier, and that he was later 
hospitalized for cellulitis.  He said that he suffered from 
mental impairment, memory loss, constant headaches, and back 
pain.

In a statement dated in May 1994, Mark Tan, M.D., reported 
that he had been treating the veteran for Reiter's syndrome 
(a form of arthritis) since October 1993.  He said the 
disease had been documented since May 1992.  He made no 
findings with regard to the etiology of the condition.

A letter was received from the veteran's sister in November 
1994.  She reported that the veteran was bitten by a fellow 
soldier in April 1964 while he was stationed at Fort Dix.  
She said that she drove her mother to the hospital to see the 
veteran.  When they arrived, the veteran's sister recalled 
that her brother had a temperature close to 107 degrees, and 
that a priest was called to give the Last Rites.  She stated 
that the veteran's temperature fluctuated for several days.  
She remarked that the veteran's mood had changed considerably 
since that event.

In October 1994, the veteran was afforded a VA general 
medical examination.  He complained of headaches and left 
knee and low back pain.  He added that he also suffered from 
insomnia and no sex drive.  He said he had been diagnosed as 
having Reiter's syndrome with arthritis and heel spurs.  
There were scars on his forehead from a 1969 laceration.  The 
veteran's lymphatic and hemic systems were negative.  The 
examiner indicated that an evaluation of the veteran's 
orthopedic and neuropsychiatric problems would be evaluated 
by specialists in those fields.

At his October 1994 VA mental examination, the veteran 
indicated that he sustained a severe human bite to the head 
in April 1964.  He said he developed cellulitis and other 
complications.  Thereafter, he stated that he developed a 
constellation of symptoms including severe recurrent 
headaches, anxiety, depression, insomnia, decreased energy, 
and cognitive impairment.  Following a mental status 
examination, the veteran was diagnosed as having a dysthymic 
disorder.

In November 1994, the veteran was afforded a VA orthopedic 
examination.  He complained of continuous headaches.  He 
discussed his post-service leg and back injuries, and he 
indicated that he continued to suffer from pain in his left 
knee and back.  He indicated that he suffered a human bite on 
his "hand" during his military service.  The veteran 
remarked that he had been diagnosed as having Reiter's 
syndrome in 1993.  He stated that he had problems with his 
eyes and urinary tract.  A physical examination was 
conducted.  The diagnosis was Reiter's syndrome.


Medical records from the Northport VA Medical Center (VAMC) 
dated from April 1994 to September 1994 show that the veteran 
received evaluations and treatment for depression.  The 
treatment notes record several instances when the veteran 
indicated that he was bitten by a fellow soldier in service, 
that he developed serious medical complications from the bite 
including cellulitis and almost died, and that he had been 
suffering from depression, Reiter's syndrome, and severe 
daily headaches since being bitten.  There were no findings 
that associated any of the veteran's psychiatric, mental, or 
physical problems with his alleged inservice bout with 
cellulitis.

In May 1995, the RO requested that the National Personnel 
Records Center (NPRC) send all of the veteran's service 
medical records as well as any medical report from the 
military hospital at Fort Dix.  The NPRC responded in August 
1995.  The NPRC indicated that the RO's request had been 
forwarded to the U.S. Army Reserve Personnel Center, and that 
future inquiries should be made to it.

Service connection for the residuals of cellulitis was denied 
in June 1995.  The RO found that the service medical records 
were negative for complaint of or treatment for the residuals 
of cellulitis.  

In March 1998, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  He discussed his history 
of being bitten by a fellow service member and his 
contracting cellulitis with a severe fever.  He said that his 
lymph nodes also became inflamed.  He maintained that he 
started to have problems with headaches and memory loss 
shortly after his fever went away.  He opined that his post-
service motorcycle accident was a result of a dizzy spell 
brought on by his cellulitis.  However, he admitted that no 
physician had ever supported this theory.  The veteran 
testified that he had been diagnosed as having Reiter's 
syndrome.  In this regard, he said that he had been told by 
Dr. Tan, a rheumatologist, that his Reiter's syndrome was 
etiologically related to a recent prostate infection and the 
lasting effects of his inservice cellulitis infection.  He 
testified that other doctors seemed to agree with Dr. Tan's 
opinion.  The veteran stated he had been receiving on and off 
medical treatment through the Northport VAMC since 1980, but 
that his treatment had only become regular over the past five 
(5) years.  He said he received treatment for depression and 
anxiety, glaucoma, back pain, and Reiter's syndrome.  He 
added that he suffered from headaches on a daily basis and 
treated the problem with aspirin.  The veteran indicated that 
he was unaware as to whether any legal proceedings were 
initiated with regard to the inservice altercation that led 
to his bite wound.

In March 1998, the RO requested that the Northport VAMC 
furnish the veteran's outpatient treatment records for the 
period of 1980 to March 1998.  If no records were available, 
the VAMC was asked to specifically state so.  

Thereafter, additional medical records from the Northport 
VAMC dated from July 1984 to June 1997 were associated with 
claims folder.  The records from July 1984 pertained to the 
VA examination that was conducted at that time.  There was no 
indication that he received any other treatment prior to 
1994.  Those records show that the veteran continued to 
receive treatment for depression.  He was also treated for 
problems related to his Reiter's syndrome including chronic 
pain and spurs of both heels.  In this regard, a December 
1994 treatment note indicated that the veteran had a history 
of headaches, insomnia, prostatitis, and migratory 
polyarthritis.  The prostatitis and Reiter's syndrome were 
noted have resolved.  Again, there were no findings which 
associated the veteran's Reiter's syndrome, arthritis, 
headaches, depression, and/or chronic pain to cellulitis or 
the residuals thereof.

Service connection for cellulitis was denied in June 1998.  
The RO held that there was no evidence that cellulitis was 
either incurred in or caused by the veteran's military 
service.  In this regard, the RO found that the service 
medical records failed to reveal a chronic condition during 
service or at discharge, and that outpatient treatment 
records did not show treatment for a chronic condition that 
had been related to the veteran's military service.  A 
supplemental statement of the case was furnished to the 
veteran in June 1998.

On September 21, 1998, the veteran was afforded a personal 
hearing before the undersigned at the RO.  He testified he 
was 100 percent normal both physically and mentally prior to 
his military service.  Again, he reported that he was bitten 
by a fellow soldier, and that he developed a serious case of 
cellulitis due to that bite.  He said he was hospitalized for 
10 days due to an extremely high fever that almost killed 
him.  He stated that the incident occurred in either April or 
May of 1964.  The veteran indicated that he started to 
complain of severe headaches shortly after his bout with 
cellulitis, but that his complaints were either treated with 
aspirin or ignored.  He remarked that he had had no success 
in trying to get his medical records from the Fort Dix 
military hospital.  The veteran said he still experienced 
problems with headaches, and that he had subsequently 
developed Reiter's syndrome and arthritis.  He could not 
recall seeing any physician for these ailments prior to 1980.  
At that time, he testified he started receiving treatment 
through the Northport VAMC.  However, he did note that he was 
turned down for a job in 1965 due to his physical health.  

The veteran further testified that his inservice cellulitis 
infection had combined with a post-service prostate infection 
to cause his Reiter's syndrome.  He stated that he was told 
this by Dr. Tan, and that Dr. Tan was a noted rheumatologist.  
Moreover, the veteran asserted that a VA physician had agreed 
with Dr. Tan as to the relationship between his Reiter's 
syndrome and his inservice cellulitis infection.  Noting that 
there was no record of such an opinion on file, the 
undersigned advised the veteran that he should obtain a 
written statement from Dr. Tan, or any VA or non-VA 
physician, that indicated that his Reiter's syndrome, 
headaches, or any other current disorder was etiologically 
related to his alleged inservice cellulitis infection.  The 
record was kept open for 30 days for this purpose, but no 
additional evidence was submitted.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war, and arthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  However, to be well 
grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran has maintained that there is an etiological 
relationship between his diagnosed Reiter's syndrome, 
arthritis, chronic pain, headaches, and depression and his 
inservice cellulitis infection or the residuals thereto.  
However, he has presented no medical evidence that any 
current physical or psychiatric disability is attributable to 
a cellulitis infection.  The veteran's opinion of such a 
relationship is inadequate to establish a causal link.  As 
indicated in Espiritu v. Derwinski, questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  The Board observes that the veteran indicated 
that a number of physicians had informed him that his 
Reiter's Syndrome was caused by his inservice cellulitis 
infection.  Despite being advised to obtain and submit an 
opinion to this effect, he has not done so to date.

Further, the Board observes that veteran was evaluated for 
complaints of chronic headaches in service, but that the 
underlying disability and/or cause of the headaches was 
attributed to tension.  Moreover, upon examination in March 
1965, an examiner specifically indicated that the veteran's 
neurological system was normal.  The Board further notes that 
the veteran was observed to have mild depression at his March 
1965 examination.  However, the service medical records 
contain no other reference to depression and the examiner 
determined that the veteran's psychiatric condition was 
normal.  The service medical records also contain no 
indication that the veteran suffered from arthritis or 
Reiter's syndrome.  In other words, the presence of a chronic 
disability in service was not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Here, neither the veteran nor anyone acting on 
his behalf has submitted any evidence suggesting symptoms of 
headaches or depression between the 1960s to 1994.  Equally 
important, since headaches and depression are not 
disabilities in which a lay person's observation is 
competent, medical evidence is required to demonstrate a 
relationship between any present headache condition or 
depression and any symptoms post-service.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.  The Board has considered the veteran's hearing 
testimony.  While his testimony is considered credible 
insofar as he described his symptoms and belief in the merits 
of his claim, he is not competent to testify to medical 
diagnosis or causation, as he is a layman.  

Finally, the Board notes that it is unclear as to whether the 
RO received a response as to the availability of the 
veteran's medical records from the military hospital at Fort 
Dix.  In this regard, it is acknowledged that VA is generally 
responsible for obtaining pertinent evidence possessed by and 
in control of the Government.  See Murphy v. Derwinski at 82.  
However, the denial of the veteran's claim in the instant 
case is based on a lack of medical evidence establishing a 
causal nexus between the veteran's alleged cellulitis 
infection and his claimed disabilities.  The determination as 
to whether the veteran was treated for cellulitis is not 
crucial to this appeal.  In light thereof, the Board finds 
that there would be no useful purpose in Remanding this 
matter to obtain any records from the military hospital at 
Fort Dix.


ORDER

Entitlement to service connection for the residuals of 
cellulitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

